Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Berkowitz on 11/10/2021.

The application has been amended as follows: 


IN THE CLAIMS:


Cancel claims 1-31.

32. (New)   A method of treating a headache in a human in need thereof, comprising administering to the human a therapeutically effective amount of a composition 

33. (New) The method of claim 32, wherein the composition comprises from about 1 mg to about 100 mg of cannabinoids per mg of aqueous ethanol extract mixture.

34. (New) The method of claim 32, wherein the composition comprises about 0.01 mg to 0.1 mg of terpenes per mg of composition.

35. (New) The method of claim 32, wherein the composition comprises a mass ratio of tetrahydrocannabinol : cannabidiol between 2:1 to 10:1.

36. (New) The method of claim 32, wherein the composition is prepared by a method comprising:
extracting cannabis with an oil to produce a cannabis oil;
extracting the extracts with aqueous ethanol; and
emulsifying the cannabis oil with the extracts of claim 32.


37. (New) The method of claim 36, wherein the cannabis is immersed in oil for about 6 hours to about 10 hours, and then the solids in the oil are removed to form the aqueous alcohol extract mixture.

38. (New) The method of claim 36, wherein extracting the cannabis with oil comprises immersing the cannabis in oil, wherein about 3.3 mL to about 4.5 mL of oil is used per gram of cannabis.

39. (New) The method of claim 36, wherein extracting the extracts with aqueous ethanol comprises immersing the extracts in aqueous ethanol for about 12 to about 36 hours, and removing solids to form the extract mixture.

40. (New) The method of claim 36, wherein extracting the extracts with aqueous ethanol comprises immersing the extracts in aqueous ethanol, wherein about 0.5 mL to about 2 mL of aqueous ethanol is used per gram of the extract mixture.

41. (New) The method of claim 36, wherein the aqueous ethanol comprises from about 40 v/v % to about 60 v/v% ethanol.

42. (New) The method of claim 36, wherein emulsifying comprises emulsifying from about 1 mL to about 100 mL of cannabis oil with about 100 mL to about 200 mL of the extract mixture.

43. (New) The method of claim 36, wherein the emulsifying comprises sonication.



The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 2011/0085981. Note that there are 15 different extracts claimed and emulsified with cannabis oil. This is not found anywhere in any combination in the prior art. There is no motivation whatsoever to use these extracts at the claimed ratios for treating headaches emulsified with cannabis oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655